KRONOS WORLDWIDE TO DISCUSS FOURTH QUARTER AND FULL YEAR 2011 RESULTS DALLAS, TEXAS…February 21, 2012 …Kronos Worldwide, Inc. (NYSE:KRO) will hold a conference call to discuss its fourth quarter and full year 2011 financial results on Tuesday, March 6, 2012 at 9:00 a.m. CDT.Fourth quarter and full year results will be released to the public prior to the market opening that day. Call in number for U.S. participants (866) 804-6924 Call in number for international participants (857) 350-1670 Participant passcode The conference call will be available via webcast and can be accessed from the investor relations section of the Company’s website at http://www.kronosww.com. The conference call will be available for replay beginning immediately after the call on March 6, 2012 and ending March 13, 2012. Call in number for the replay: U.S. participants (888) 286-8010 International participants (617) 801-6888 Passcode Kronos Worldwide, Inc. is a major international producer of titanium dioxide products.
